                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                                WESTERN DIVISION

    UNITED STATES OF AMERICA,

                  Plaintiff,                        Case No. 19-CR-4045-LTS-KEM

    vs.                                              ORDER CONTINUING TRIAL

    CRISTOBAL FRANCISCO-NICOLAS
    and AMY FRANCISCO,

                  Defendant.
                                   ____________________

          This matter is before the court on two motions to continue trial to the January 2020
trial setting, the first by Defendant Amy Francisco (Doc. 37) and the second by Cristobal
Francisco-Nicolas (Doc. 38). Defendant Francisco requests additional time to allow
sufficient time for entry of a timely plea.          Defendant Francisco-Nicolas requests
additional time to fully investigate the case and engage in plea negotiations. Defendant
Francisco-Nicolas also requests an extension of the nontrial-related motion deadline,
which the Government resists (Doc. 39). There has been one prior continuance in this
case.     Doc. 24 (09/13/2019).      Counsel previously estimated any trial will last four
days. Doc. 23.
          The court finds continuing trial for the reasons provided will serve the ends of
justice and outweigh the interests of the public and the defense in a speedy trial.     See 18
U.S.C. § 3161(h)(7)(A). The request to extend the nontrial-related motion deadline
indicates the motion is unresisted, which is not the case. 1 The motion provides no

1
  It is not clear why counsel for Defendant Francisco-Cristobal filed a separate motion in light
of Defendant Francisco’s motion to continue trial. The court also notes the motion refers to
AUSA Jack Lammers (the Government is represented by Kevin Fletcher) and attorney Doug
Roehrich (counsel for the material witness) but does not list the position of Co-Defendant
(represented by Nathan Lab). Counsel is cautioned to take care in drafting and filing future
motions to make sure they are accurate and complete.
additional basis to extend the deadline. The Government’s resistance states the motion
deadline has already passed (on November 1, 2019, see Doc. 24), but provides no
additional basis for the resistance.       Accordingly, the court finds trial should be
continued, and the motion to extend the motion deadline should be denied without
prejudice to refiling.
       IT IS ORDERED:
       1.     Defendant Amy Francisco’s motion to continue trial (Doc. 37) is granted.
The final pretrial conference and jury trial scheduled for December 2, 2019, and related
deadlines for Defendant Cristobal Francisco-Nicolas and Defendant Amy Francisco are
continued as follows:
              01/06/20202           Final pretrial conference (8:30 a.m.) and jury trial
                                    (9:00 a.m.);

              12/16/2019            Deadline for defense trial status report, notice of intent
                                    to plead guilty, or motion to continue trial;
              12/17/2019            Government trial status report;
              12/23/2019            Plea entry deadline.
The requirements and trial-related deadlines established in the trial management order
(Doc. 16) continue to govern with substitution of the new trial date.
       2.     For the reasons stated above, the time from the date of the motion to the
time of trial is excluded for purposes of the Speedy Trial Act.             See 18 U.S.C. §
3161(h)(7)(A).     “[E]xclusions of time attributable to one defendant apply to all
codefendants,” United States v. Arrellano-Garcia, 471 F.3d 897, 900 (8th Cir.
2006)(quoting United States v. Patterson, 140 F.3d 767, 772 (8th Cir. 1998)).




2
  Trial is scheduled during this two-week period of the court’s rotating trial schedule. As soon
as the parties determine the case will proceed to trial, they must contact the district judge’s
chambers to schedule a firm trial date.
                                               2
      3.     Defendant Cristobal Francisco-Nicolas’s motion (Doc. 38) is denied. The
motion to continue trial is denied as moot.       The motion to extend nontrial-related
deadlines is denied without prejudice.         Any future motion to extend the motion
deadline should provide the basis for the requested extension.
      IT IS SO ORDERED this 13th day of November, 2019.



                                                 Kelly K.E. Mahoney
                                                 Chief United States Magistrate Judge
                                                 Northern District of Iowa




                                           3
